COURT OF APPEALS FOR THE
                                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                                     ORDER ON MOTION

Cause number:                      01-13-00043-CV
Style:                             Russell Ivy, Individually, and Lisa Ivy, Individually, D/B/A Ivy Companies
                                   v Chris Hymel
Date motions filed*:               February 21, 2013 and March 25, 2013
Type of motion:                    Motion to withdraw as appellate counsel
Party filing motion:               Beth Watkins, Shannon Dunn, and Law Office of Beth Watkins
Document to be filed:

Is appeal accelerated?        No

If motion to extend time:
         Original due date:
         Number of previous extensions granted:                           Current Due date:
         Date Requested:

Ordered that motions are:

                    Granted, as to motion filed March 25, 2013
                     If document is to be filed, document due:
                      Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot), as to motion filed February 21, 2013
                    Other: _____________________________________
          The Second Amended Unopposed Motion to Withdraw as Appellate Counsel, filed by Beth Watkins,
          Shannon Dunn, and the Law Office of Beth Watkins, is granted. See TEX. R. APP. P. 6.5. The Unopposed
          Motion to Withdraw as Appellate Counsel is dismissed as moot. Counsel Beth Watkins is hereby ordered
          to immediately notify the appellants in writing of all deadlines and settings of which counsel is aware and
          to file a copy of the notice with the Clerk of this Court. See id. 6.5(c).


Judge's signature:     /s/ Jim Sharp
                       

Panel consists of      ____________________________________________

Date: May 9, 2013




November 7, 2008 Revision